UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 13, 2007 Echo Healthcare Acquisition Corp. (Exact name of registrant as specified in its charter) Delaware 000-51596 56-2517815 (State or other jurisdiction of (Commission File (I.R.S. Employer Identification incorporation) Number) No.) 8000 Towers Crescent Drive, Suite 1300 Vienna, Virginia, 22182 (Address of principal executive offices) (703) 448-7688 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: x Written communications pursuant to Rule 425 under the Securities Act. o Soliciting material pursuant to Rule 14a-12 under the Exchange Act. o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act. o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act. Item 8.01 Other Events. On November 13, 2007 Echo Healthcare Acquisition Corp. (the “Company”) issued a press release announcing that its board of directors has set a meeting date of December 12, 2007 for a special meeting of stockholders to consider and vote upon the Company’s proposed merger with XLNT Veterinary Care, Inc. (“XLNT”). The meeting will be held at Noon Eastern Time on December 12, 2007 at the offices of McDermott Will & Emery LLP, 340 Madison Avenue, New York, NY.Stockholders as of the close of business on November 7, 2007, will be entitled to vote at the special meeting and will receive proxy materials shortly. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit 99.1 Press Release, dated November 13, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ECHO HEALTHCARE ACQUISITION CORP. (Registrant) By: /s/ Joel Kanter Joel Kanter President Date: November 13, 2007
